—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered July 31, 1996, convicting him of rape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that the defendant’s argument is preserved for appellate review, he was not prejudiced as a result of certain remarks made by the prosecutor during summation (see, People v Galloway, 54 NY2d 396).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not warrant reversal (see, People v Crimmins, 36 NY2d 230). Bracken, J. P., S. Miller, Altman and Luciano, JJ., concur.